NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BEAR CREEK TECHNOLOGIES, INC.,
Appellant, ' `
V.
DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,
Appellee,
AND _
J 2 GLOBAL COMMUNICATIONS, INC.,
Appellee.
2012-1148
(Reexaminati0n No. 95/O01,030)
Appea1 from the United States Patent and Trademark
Ofi`1ce, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
Bear Creek Techn010gies, Inc. moves to dismiss its
appeal

BEA.R CREEK V. KAPPOS
Upon consideration thereof
IT ls ORDERED THAT:
2
(1) The motion to dismiss the appeal is granted The
appeal is dismissed
(2) Each side shall bear its own costs.
FoR THE CoURT
MAR 09 2012 sr Jan H0rba1y
Date J an Horbaly
C1erk
cc: Richard C. Irving, Esq.
Raym0nd T. Chen, Esq.
Frank L. Bernstein, Esq.
s21 _
Issued As A Mandate: MAR 0 $ji2m2 1
D
U.S. C0UR1l:-.il|I?EAPPEAi.S FOR
THE FEDERAL ClRCUI`l`
HAR 0 9 2012
.lANH0llBAl¥
Cl.ERK